Title: To Benjamin Franklin from Ferdinand John Paris, 23 November 1757
From: Paris, Ferdinand John
To: Franklin, Benjamin


On November 14 Franklin had sufficiently recovered from his serious autumn illness to confer with Thomas Penn, who for once paid heed and wrote immediately to Denny: “Mr. Franklin was with me this Morning and complains that the Companys intended for Rangers, have been kept in the Forts to the great injury of the Country, the Indians having made several inroads, which in all probability might have been prevented, had they been kept ranging on the Frontiers. I recommend to you to give peremptory orders, that they may be employed in such manners as will best answer the intent of raising them.” At the same time Penn probably told Franklin that he had laid the Heads of Complaint before the attorney general and solicitor general who were in town after four months’ vacation, an interruption Penn thought was of little consequence since Lord Halifax had “been ill with gout 3 weeks,” and Franklin had been too sick for two months to “have attended to Business.” The following letter is further evidence that business had resumed in London.
 

[November 23, 1757]
As the Proprietaries of Pensilvania think it highly probable, that the House of Representatives, on sending over their Agent, may have charged him with some Applications to the Crown, for Aid or Assistance; Their Concern, for the Safety of the Inhabitants, obliges them to inform the Agent, that they are ready and very desirous, (notwithstanding any Difference in Opinion, in some Matters, which, it’s hoped, will soon be adjusted) to use their utmost Endeavours to promote any such Application.

  Dated this 23d. Day of November 1757.
Ferd John ParisAgent to the said Proprietaries
To Benjamin Franklin Esqr., Agent to the House of Representatives of Pensilvania.


23d. November 1757. Left an exact Copy of the above (which Copy was signed by Mr. Paris and was enclosed in a Blank sealed Cover, and directed, To Benjamin Franklin Esqr.) at Mr. Franklin’s Lodgings, in Craven Street, at the House of Mrs. Stephens, with one Mrs. Sparrow, who say’d she was a Relation of the said Mrs. Stephens and lived there, and would take particular Care to let Mr. Franklin have it, as soon as he came Home (Neither Mr. Franklin, or his Son, being, as she sayd, within)
Jno Towse

